

    

Exhibit 10.10.4


Form of


EXECUTIVE SELECTIVE SEVERANCE PROGRAM
NOTIFICATION LETTER




To:                                              Notice Date:


Due to the restructuring of the organization during [insert date], your
employment with the Company will be terminated on [insert date], which shall be
your last day of actual work. You will step down as a Named Executive Officer as
of [insert date].


As a result, you are eligible for a severance allowance and other benefits under
the Company’s 2014-2016 Executive Selective Severance Program (“Program”).


If you meet (and continue to meet) the terms and conditions of the Program, you
will be eligible for Program benefits as follows:


Severance Payments


•
Following the termination of your employment, you will be paid severance equal
to [insert amount], in equal installments through [insert date], which is [x]
months of your base salary, as in effect on the date of this notice.



•
Severance payments under the Program will be made on regular paydays, less
applicable payroll deductions and in accordance with the Company’s regular
payroll practices, for the respective period authorized; there will be no lump
sum payments except for vacation pay accrued and unused as of your termination
of employment.



•
In the event of your death at any time during which severance payments remain
payable to you hereunder, such payments shall be made to the party or parties
identified as your “beneficiary” or “beneficiaries” named in the beneficiary
designation most recently filed by you with the Company under the Company’s
Basic Life Insurance Group Policy prior to the termination of your employment.
If no such designation is on file with the Company at the time of your death, or
if no designated beneficiary has survived you, the terms of the Program will
dictate how remaining severance payments, if any, are made.



•
The severance payments will be in addition to pension payments if you are
eligible and elect to concurrently retire.

    
•
Participants in the GrafTech International Holdings Inc. Retirement Plan who are
terminated under the Program will receive credit (up to a maximum of two years)
in order to satisfy the age and/or service requirements under the Retirement
Plan.



Medical, Dental, and EAP Benefits


•
Medical coverage for you and your eligible dependents: You may continue group
medical coverage under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) at active employee rates for twelve (12) months following your
termination of employment under the same premium arrangements as active
employees, but only until eligible for coverage under another group plan and
thereafter under applicable COBRA rates, provided you are entitled to
continuation coverage at such time under COBRA. The continuation of medical
coverage for employees terminated under the Program will be coordinated with
applicable state and federal laws. Any such continuation of medical coverage
will be included as part of the continuation of benefits under COBRA.



•    Dental coverage for you and your eligible dependents: You may continue
group dental coverage under COBRA for twelve (12) months following your
termination of employment under the same premium arrangements as active
employees, but only until eligible for coverage under another group plan and
thereafter under applicable COBRA rates, provided you are entitled to
continuation coverage at such time under COBRA. The continuation of dental
coverage for employees terminated under the Program will be coordinated with
applicable state and federal laws. Any such continuation of dental coverage will
be included as part of the continuation of benefits under COBRA.


•    Employee Assistance Program: If you elect to participate in this Program
but decline medical coverage, you may continue participation in the Employee
Assistance Program (EAP) for six (6) calendar months following your termination
of employment.
    
Other Benefits


•
Incentive Compensation Programs:

◦
If you are a participant in the GrafTech International Ltd. Executive Incentive
Compensation Program (“EICP”) or employee Incentive Compensation Program (“ICP”)
and are on the payroll as of the last day of the applicable performance period
and were eligible to receive an Award (as defined in the EICP or ICP) for such
performance period, you will have an individual multiplier of 100% of the earned
Award based on the results of the business, local, or individual metrics
identified for that performance period and will be payable at the same time
Awards are payable to active employees of the Company.



◦
If you are a participant in the GrafTech International Ltd. Equity Incentive
Plan (the “EIP”) with an outstanding Award (as defined in the EIP), you shall be
entitled to the following:

▪
Notwithstanding the terms of the applicable Award Agreement (as defined in the
EIP), immediate vesting as of termination of employment of Options (as defined
in the Plan) that would have vested in 2015 had you remained employed with the
Company; all vested Options (including options vesting pursuant to the
proceeding clause) remain outstanding for 12 months following the date of such
termination (or 36 months, if termination is after you reach age 50 with at
least ten years of employment with the Company), but not beyond the original
term thereof (after which time they shall expire and be forfeited if
unexercised).

▪
Notwithstanding the terms of the applicable Award Agreement, immediate vesting
as of the termination of employment of Restricted Stock Unit Awards (as defined
in the EIP) that would have vested in 2015 had you remained employed with the
Company; all such awards shall be paid in accordance with the terms of the
applicable Award Agreement.

▪
Performance Share Unit Awards (as defined in the EIP) shall be earned or vested
as provided in the applicable Award Agreement and shall be payable in accordance
with the terms of the applicable Award Agreement.



•
Outplacement Assistance: The Company will provide Outplacement Assistance under
an executive level program for six (6) months from the date that you initiate
this service with the vendor, provided that you initiate the service within
three (3) months following the termination of your employment with the Company.
If you are interested in Outplacement Assistance, please contact your Human
Resources manager.



Section 409A


For purposes of this letter, in accordance with the terms of the Program,
references to “termination of employment”, “separation from employment” and the
like, when referenced for purposes of determining when you are eligible to
commence receipt of payments, refers to a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). The Program is intended to be a “separation pay plan” within
the meaning of Section 409A, such that payments made under the Program are
exempt from Section 409A. Each payment or benefit under the Program shall be a
separate payment. Notwithstanding anything in this letter to the contrary, in
the event it is determined that the Program, or any payment hereunder, is not a
separation pay plan or exempt from the application of Section 409A, then any
payments of “deferred compensation” (within the meaning of Section 409A) payable
upon your separation from service if you are a “specified employee” (within the
meaning of Section 409A) shall not commence until the first scheduled payroll
date following the six month anniversary of your “separation from service”
(within the meaning of Section 409A).


Except as otherwise explicitly indicated, eligibility for the above benefits is
subject to the following:


•    You must execute the attached Release and return it to your Human Resources
Manager NO EARLIER THAN the last day worked and NO LATER THAN [insert date],
which is at least forty-five (45) calendar days after you receive this letter
and the Release. You are advised to review the Release with an attorney.


You will not receive Program benefits if you:


•    Are discharged by the Company prior to the last day of work for Cause.
“Cause” shall exist only if you engaged in conduct demonstrably and materially
injurious to the Company, monetarily or otherwise and, after your receipt of a
copy of a resolution, duly adopted by the unanimous affirmative vote of the
entire membership of the Board of Directors of GrafTech International Ltd. (the
“Board”) at a meeting of the Board called and held for such purpose (after
reasonable notice to you and an opportunity for you, with your counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
you are guilty of the conduct set forth and specifying the particulars thereof
in detail. For purposes of “Cause”, no act, or failure to act, on your part
shall be deemed “willful” unless done, or omitted to be done, by you in bad
faith and without reasonable belief that your action or omission was in the best
interest of the Company. Any act or failure to act based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done or omitted to
be done by you in good faith and in the best interests of the Company.


•    Breach a contractual or legal obligation to the Company, including but not
limited to any noncompetition, confidentiality or other restrictive covenant to
which you are bound.


•
Do not acknowledge the Notification Letter by signing and returning it within
five (5) business days following the Notice Date, or such other period agreed to
by the Company in writing.



•
Do not sign and return the Release in the time frame specified above, or elect
in writing to revoke the Release within seven (7) calendar days after its
execution.



Your benefits under the Program will cease if you:


•
Breach the terms of the restrictive covenants in Exhibit A attached hereto.



Your benefits under the Program will be forfeited and you will be required to
return the benefits you received under the Program in the following
circumstances:


•
You violate the terms of the Release (as set forth in the Release).

•
You engage in Detrimental Conduct (as defined in the EIP), whether before, on,
or following your last day of work, such that the Company would have the right
(as if your employment had not terminated) to forfeit an award granted under the
EIP.



•
You fail to return to the Company upon request all Company property which is in
your possession.



•
You fail to continue to respect the trade secrets and other confidential
information to which you have had access while employed or fail to abide by all
of your contractual and legal obligations related thereto.



•
You make any critical or derogatory remarks concerning the management, operation
or products of the Company or the Company’s officers, managers, employees,
shareholders and affiliates, board members, customers, or vendors, or, without
limiting but subject to the foregoing, you take any other action which could
reasonably affect the Company’s reputation or the reputation of the previously
mentioned persons. This shall not apply to remarks required by law or given in
response to subpoenas, interrogatories, law enforcement, regulatory or
administrative requests or the like, in each case which you believe to be
truthful.



•
You fail to cooperate in any legal disputes and/or proceedings and/or business
matters relating to issues and/or incidents which took place during the term of
your employment. Any such cooperation may include, without limitation,
appearances in court or discovery proceedings. If the Company makes such a
request for cooperation, the Company will reimburse you for reasonable travel,
lodging, meal and similar out-of-pocket expenses incurred by you (and that are
not reimbursed or paid by a third party) in connection therewith upon submission
of appropriate supporting documentation.

The cessation of Program benefits for any reason stated above will not affect
the continued validity and enforceability of the Release.


If you elect not to participate in the Program described above, you will remain
eligible for other benefits prescribed by law, including:


•
Payment of any unused accrued vacation pay to which you are entitled; and,

•
Continuation of health insurance benefits pursuant to COBRA (additional
information for which will be provided under separate cover).



The following benefits will terminate upon termination of employment, regardless
of whether you elect to participate in the Program:
 
•
Benefits under our Basic Life Insurance Group Policy will terminate on your
termination of employment, but you may convert the group life policy to a
private policy.

•
Short and long term disability coverage terminates as of termination of
employment. If you become eligible for (and receive) a long term disability
benefit following the date of this Notification Letter, such disability benefits
may be reduced by Severance Payments, as and when such payments are made, in
accordance with the terms of the Long Term Disability Plan.



For the avoidance of doubt, the terms of this Notification Letter are not
intended to result in duplication of benefits, if any, payable under any
Severance Compensation Arrangement to which you are a party, or under the EICP,
the EIP or any other plan, by reason of change in control and this Notification
Letter does not replace or supersede the provisions of any such plan or
agreement except as explicitly provided herein.
            
______________________________
(Signature)


Acknowledged and Agreed to by:








________________________________
[Name]
EXHIBIT A


RESTRICTED ACTIVITIES


For a period of two (2) years following the commencement of benefits under the
Executive Selective Severance Program (the “Program”), [Name], as an executive
selected for eligibility to participate in the Program and receive benefits
thereunder (“Executive”), agrees to the following:


(i)    Executive shall not, without the Company’s prior written consent,
directly or indirectly, either for himself or on behalf of any other
corporation, partnership, company, person, group, or entity, engage in (a) the
business of manufacturing, distributing, selling or providing needle coke and/or
carbon or graphite products, services, material or equipment of the kind or type
which are the same as or similar to those manufactured, distributed, sold or
provided by the Company now or at any time while Executive is an employee of the
Company, or (b) any other business in which the Company directly or indirectly
engages now or at any time while Executive is an employee of the Company. For
purposes of this Exhibit A, Executive shall be deemed to “engage in business” if
he, directly or indirectly, engages or invests in, owns, manages, operates,
controls or participates in the ownership, management, operation or control of,
is employed by, associated or connected in any manner with, or renders services
or advice to, any corporation, partnership, company, person, group or entity
engaged in the activities identified above; provided, however, that Executive
may invest in the securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if (x) such securities are
listed on any international, national or regional securities exchange or market
or have been registered under Section 12(g) of the Securities Exchange Act of
1934 and (y) Executive does not beneficially own (as defined under Rule 13d-3
promulgated under the Securities Exchange Act of 1934) in excess of 5% of the
outstanding equity thereof (provided, that Executive shall be deemed not to
beneficially own any securities owned by a registered or unregistered investment
company with more than $50 million under management).


(ii)    The provisions set forth in Section (i) above shall apply only to the
reasonable and limited geographic area consisting of (a) any state, country,
possession, or territory in which the Company directly or indirectly has
offices, operations, or customers, or otherwise conducts business and (b) during
Executive’s period of employment, any state, country, possession, or territory
in which the Company planned to conduct business.


(iii)    Executive shall not, directly or indirectly, call on, solicit or take
away any of the customers or potential customers of the Company on whom
Executive called or with whom Executive became acquainted or of which Executive
learned during employment with the Company.


(iv)    Executive shall not, directly or indirectly, solicit for employment any
employee of the Company or encourage, induce, attempt to induce, or assist
another to induce or attempt to induce any employee of the Company to terminate
his or her employment with the Company.


(v)    Executive shall not interfere, in any manner, with the business, trade,
goodwill, sources of supply, or customers of the Company.


(vi)    If a court of competent jurisdiction determines that the length of time,
geographic scope or other restrictions, or any portion thereof, set forth in
this Exhibit A is overly restrictive and unenforceable, the court may reduce or
modify the same to the maximum limitations permitted by law, and, as so reduced
or modified, the restrictions herein shall remain in full force and effect. If a
court of competent jurisdiction determines that any provision of this Exhibit A
is invalid or against public policy, the remaining provisions shall not be
affected thereby and shall remain in full force and effect.


(vii)    Executive acknowledges and agrees that the business of the Company is
international in scope and that the restrictions imposed by this Exhibit A are
legitimate, reasonable and necessary to protect the Company’s investment in its
businesses and the goodwill thereof. The scope and duration of the restrictions
contained herein are reasonable in light of the time that Executive has been
engaged in the business of the Company, Executive’s reputation in the markets
for the Company, and Executive’s relationship with the suppliers and customers
of the Company. The restrictions contained herein are not burdensome to
Executive in light of the consideration provided hereunder. Moreover, Executive
has other means available to him for the pursuit of his livelihood.


(viii)    Executive acknowledges and agrees that in the event of any violation
by Executive of the provisions set forth in this Exhibit A, the Company will
sustain serious, irreparable and substantial harm to its business, the extent of
which will be difficult to determine and impossible to fully remedy by an action
at law for money damages. Accordingly, in the event of such violation or
threatened violation by Executive, the Company shall be entitled to an
injunction before trial by any court of competent jurisdiction as a matter of
course, in addition to all such other legal and equitable remedies as may be
available to the Company. No bond or security needs to be furnished for such
injunctive relief. If the Company is required to enforce the provisions set
forth above by seeking an injunction, the relevant time periods set forth in
this Exhibit A shall commence with the entry of the injunction. In addition to
any and all of the rights and remedies which the Company may have against
Executive, Executive will be liable to and pay the Company its court costs and
reasonable attorneys’ fees incurred in enforcing Executive’s covenants
hereunder.
EXECUTIVE SELECTIVE SEVERANCE PROGRAM RELEASE


In consideration of, but subject to, my receipt of Executive Selective Severance
Program benefits as described in the Executive Selective Severance Program
Notification Letter (“Notification Letter”) to me dated [insert date], I release
and discharge GrafTech International Holdings Inc., its parents, subsidiaries
and affiliates, and its and their respective successors, assigns, directors,
officers, employees, representatives, consultants, advisors, counsel and agents
(collectively, the “Company”) from all claims and causes of action whatsoever
(whether known or unknown) arising out of my employment or separation from
employment through the effective date of this Release. These include, but are
not limited to:


1.
claims and causes of action arising under the Age Discrimination in Employment
Act, as amended (29 U.S.C. Section 621-634) (the “ADEA”), and any other federal,
state or municipal employment discrimination statutes pursuant to which claims
based on age may be asserted against the Company; and/or

2.
claims and causes of action arising under any federal, state or municipal
employment discrimination statutes, as amended, including, but not limited to:

a.
claims of race, color, sex, national origin and religious discrimination or
harassment in employment or other claims arising under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. §2000e et seq.,

b.
the Americans With Disabilities Act, 42 U.S.C. §12101 et seq.,

c.
the Labor Management Relations Act, 29 U.S.C. § 141 et seq.,

d.
the Family and Medical Leave Act, 29 U.S.C. § 5601 et seq.,

e.
the Employee Retirement Security Income Act,

f.
the Equal Pay Act,

g.
the Civil Rights Act of 1866,

h.
the Civil Rights Act of 1991,

i.
the Ohio Civil Rights Act, Ohio Rev. Code §4112.01 et seq. or other state’s
equivalent statute,

j.
the Ohio Whistleblower Protection Act, Ohio Rev. Code 4113.51 et seq. or other
state’s equivalent statute, and/or

3.
any other claim or cause of action whatsoever, including, but not limited to,
any statutory or common law claim or cause of action, whether arising at law or
in equity, including, but not limited to those sounding in tort, estoppel,
public policy, waiver, personal injury, contract, breach of the implied covenant
of good faith and fair dealing, fraud, misrepresentation, defamation, libel,
slander, retaliation, wrongful discharge, infliction of emotional distress,
invasion of privacy, breach of duty, and/ or negligence.



As used herein, “claim” and “cause of action” also include all rights,
obligations, liabilities, losses, damages, costs and expenses of any kind.


Except as expressly stated in this Release, I understand and agree that I am
waiving and releasing any and all claims or causes of action that I may ever
have had or that I now have against the Company, regardless of their nature or
origin, and that the fact that such claim or cause of action is not listed above
does not mean that such claim or cause of action is not included in this
Release. This Release does not apply to any claim or cause of action which,
under applicable law, cannot be released or waived. If any claim or cause of
action is not subject to release or waiver, then, to the extent permitted by
applicable law, I waive any right or ability to be (and agree not to act as) a
class or collective action representative and to participate (and agree not to
participate) in any putative or certified class, collective or multi-party
action or proceeding, in each case in respect of a claim in which the Company is
a party. It is expressly understood that I do not waive claims or causes of
action that may arise after the effective date of this Release and which are not
the subject of this Release. Notwithstanding anything in this Release to the
contrary, (i) I am not releasing or waiving any claim or cause of action to
indemnification, advancement of expenses or insurance coverage to which I may be
entitled under statutes, insurance policies, articles or certificates of
incorporation or bylaws, or agreements to which I am a party, as a former
director or officer of the Company, (ii) I am not releasing or waiving any claim
or cause of action to share in recovery as a member of a class of stockholders
of the Company in respect of actions and other proceedings not initiated,
commenced or encouraged by me and (iii) to the extent that I may have existing,
vested rights under the terms of ERISA plans sponsored by the Company, I
understand that my rights to such vested benefits are not released or waived and
shall continue to be governed by the terms of the applicable plans, if any.
Giving testimony and information and providing documents in response to
subpoenas, interrogatories, law enforcement, regulatory or administrative
requests and the like shall not constitute initiation, commencement or
encouragement of any action or other proceeding.


I understand that, if I do not revoke the Release within seven (7) days after
signing it (as provided in the last paragraph of this Release) and later assert
any claim or cause of action covered by this Release, I will forfeit all the
Executive Selective Severance Program benefits, and must reimburse the Company
for all such benefits received. I agree to further reimburse the Company for all
reasonable attorneys’ fees and costs it incurs to obtain such reimbursement. I
understand that this forfeiture of benefits and reimbursement provision does not
apply to any claim or cause of action under the ADEA.


I represent, promise and agree that: (i) neither I nor any agent acting on my
behalf has commenced or prosecuted or will commence or prosecute any civil
action in any court against the Company on the basis of any claims or causes of
action within the scope of this Release; and (ii) if I do commence such a civil
action, I will not oppose a motion to dismiss filed by the Company based on this
Release. Civil action does not include any administrative proceeding or
government action. For the avoidance of doubt, I acknowledge that nothing in
this Release shall prohibit me, if I am covered by the SEC’s whistleblower
policies under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010, from reporting and providing
information regarding alleged wrongdoing or securities law violations at the
Company to the SEC. I do not waive or release my right to challenge the validity
of this Release under the Older Workers Benefit Protection Act of 1990, 29
U.S.C. §626(f), in an appropriate proceeding. I acknowledge that neither this
paragraph nor this Release as a whole are intended to be retaliatory.


I agree that, when requested to do so by the Company, I will cooperate in any
legal disputes and/or proceedings and/or business matters relating to issues
and/or incidents which took place during the term of my employment. I
acknowledge that such cooperation may include, without limitation, appearances
in court or discovery proceedings. If the Company makes such a request, I
understand that the Company will reimburse me for reasonable travel, lodging,
meal and similar out-of-pocket expenses incurred by me (and that are not
reimbursed or paid by a third party) in connection therewith upon submission of
appropriate supporting documentation.


Without violating the terms of this Release, I understand and agree that I will
discuss the terms of this Release only with my attorney, my tax advisor and
members of my immediate family, provided that they agree to keep the information
in this Release strictly confidential and not disclose it to any other person.


In addition, I understand that this Release is intended to avoid any disputes
and it shall not be construed by any person or entity as an admission of any
liability or wrongdoing of any kind. I further agree that, upon the Company’s
request, I will return to the Company all records, files, equipment, desk or
office or file keys, credit cards, computer programs and disks, or other Company
property which is in my possession. I agree to continue to respect the trade
secrets and other confidential information to which I have had access while
employed and will abide by all of my contractual obligations with respect
thereto. Furthermore, I agree that, except as otherwise required by law or to
give testimony or information in response to subpoena, interrogatories, law
enforcement, regulatory or administrative request and the like, in each case
that I believe to be truthful, I will not make any critical or derogatory
remarks concerning the management, operation or products of the Company or the
Company’s officers, managers, employees, shareholders and affiliates, board
members, customers, or vendors. Without limiting but subject to the foregoing, I
agree not to take any other action which could reasonably affect the Company’s
reputation or the reputation of the previously mentioned persons.


I have carefully read and fully understand all the provisions of the
Notification Letter and this Release, and I have signed this Release knowingly
and voluntarily. I acknowledge that I have (i) been given at least forty-five
(45) calendar days to review and consider this Release and accompanying
material, (ii) been advised to consult with an attorney before executing this
Release, (iii) have had any questions answered to my satisfaction, and (iv) have
not relied upon any representation or statement, written or oral, not set forth
in this Release or the Notification Letter.


I acknowledge that this Release and the Notification Letter (including Exhibit A
thereto) contain the entire understanding between the Company and me, and
supersedes all prior agreements and understandings, if any, regarding the
subject matter of this Release and the Notification Letter. If any provision of
this Release is deemed to be invalid, the remainder of this Release is
enforceable in all other respects.


I acknowledge receipt of the Notification Letter and Attachment 1, which
contains additional information regarding those eligible and those not selected
for the Executive Selective Severance Program benefits as described therein.


I agree and understand that this Release will be binding not only on me but also
on my heirs, administrators and assigns with respect to the claims and causes of
action covered by this Release. As of the date of my signing of this Release, I
have made no assignment of any claims or causes of action against the Company.


Finally, I understand that I can revoke this Release, but only by doing so in
writing within a period of seven (7) calendar days following its execution. This
Release shall be effective on the eighth calendar day following its execution by
me.


_____________________________         ________________________________
Date                        [Name]


IF YOU HAVE QUESTIONS CONCERNING THE EXECUTIVE SELECTIVE SEVERANCE PROGRAM
BENEFITS OFFERED TO YOU OR THIS RELEASE, YOU MAY WISH TO CONSULT YOUR BENEFITS
ADMINISTRATOR, TAX CONSULTANT, AND/OR ACCOUNTANT BEFORE YOU SIGN IT. SIGNING
THIS DOCUMENT WAIVES CERTAIN LEGAL RIGHTS, AND YOU ARE THEREFORE ALSO ADVISED TO
CONSULT AN ATTORNEY BEFORE SIGNING IT.




ATTACHMENT 1 TO SELECTIVE SEVERANCE PROGRAM RELEASE


The Company hereby informs you that you will be released from employment with
the Company due to the [insert date] restructuring of the organization. You are
eligible for a severance allowance and other benefits under the Executive
Selective Severance Program. The following information is provided to you in
accordance with law.


(a)        Severance has been offered to the senior executives of GrafTech
International Ltd., and/or its U.S. affiliates whose employment is being
terminated.


(b)        The eligibility factors for severance are as follows: you must be a
senior executive of GrafTech International Ltd., and/or its U.S. affiliates
whose employment is being terminated other than for Cause.


(c)        The time limits are as follows: you must submit a signed Release NO
EARLIER than your last day of work, and NO LATER than [insert date], which is at
least forty-five (45) calendar days after you receive the Notification Letter
and this Release.


(d)        The job titles and ages of all individuals in your organizational
unit or group who were and were not selected for termination and offered
Executive Selective Severance Program benefits for signing a Release are as
follows:



Job Title            Selected             Not Selected        Age
    
        




